Citation Nr: 1236271	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-16 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from May 1964 to February 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.   


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by numeric designations of impairment of not greater than Level I in the right ear and Level I in the left ear.  

2.  The Veteran experiences difficulty hearing conversation, but the hearing disability does not impair safe performance of household chores, daily personal activities, and operation of an automobile.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.85 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

For increased-compensation claims, VA must notify the claimant that medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   

In October 2007, the RO provided notice that met the requirements except for providing a description of the testing used to assign a rating.  The notice advised the Veteran that evidence was necessary to show that his disability had become more severe and that the impact on his employment was a consideration.  The notice provided a general description of the rating methods.  The Veteran has undergone audiometric testing on several occasions.  In a May 2008 substantive appeal, the Veteran commented on the adequacy of an examination and displayed actual knowledge and familiarity with the testing methods.  Therefore, the Board concludes that there has been substantial compliance with the notice requirements and that any error in notice about the specific measurement standards was harmless because the Veteran had actual knowledge of the testing methods.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained audiometric examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army helicopter technician and crew member with combat service in the Republic of Vietnam from February 1966 to February 1967.  He contends that his bilateral hearing loss is more severe than is contemplated by a noncompensable rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Consideration must be given to assigning "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  These averages are entered into a table of the rating schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
The alternative methods of rating exceptional patterns of hearing impairment set forth in 38 C.F.R. § 4.86 are not applicable in this case. 

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Service personnel records confirm the Veteran's military occupation and combat duties which are consistent with exposure to high noise levels from aircraft operations and weapons.  Service treatment records showed no hearing deficits, and the Veteran denied symptoms of hearing loss in a February 1967 discharge physical examination.  

A VA contract examiner in November 2005 measured bilateral hearing loss that met the VA criteria for disability and concluded that the disorder was caused by military noise exposure.  In July 2006, the RO granted service connection and a noncompensable rating for bilateral hearing loss and service connection and a 10 percent rating for tinnitus.  The Veteran did not express timely disagreement at that time. 

The RO received the Veteran's claim for a compensable rating for bilateral hearing loss in September 2007.  

In November 2007, a VA contract audiologist noted the Veteran's reports of his military and post service occupations and noise exposure.   The Veteran reported that he had no history of ear disease or trauma but that he currently experienced difficulty in hearing conversations.  Evidence in the claims file showed that the Veteran no longer worked as a long-haul truck driver because of medications for an unrelated disorder and not because of hearing deficiencies.  On examination, puretone hearing acuity thresholds were measured as 20, 35, 65, and 70 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 15, 25, 70, and 65 decibels at the same frequencies in the left ear.  The average thresholds were 47.5 decibels in the right ear and 43.75 decibels in the left ear.  Speech discrimination scores were 100 percent on the right and 96 percent on the left.  The audiologist diagnosed a high frequency sensorineural hearing "problem" that caused the Veteran's difficulty hearing conversation.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level I in the right ear and Level I in the left ear from Table VI.  In March 2008, the RO denied a higher rating noting that the audiometric test results showed that a noncompensable rating was warranted from Table VII.  

In a May 2008 substantive appeal, the Veteran contended that the November 2007 examination was inadequate because a speech recognition test was not performed.  The Veteran noted that his hearing had become more severe and that an earlier examiner had recommended the use of hearing aids.  

In August 2010, a VA contract general medical examiner noted no organic ear disease or deficits.  The examiner noted that gross hearing was intact and that the Veteran was able to hear normal conversation in the examination area.  The Veteran was able to perform household chores, cook, shop, and operate an automobile and lawn mower. 

In a December 2011 informal telephone conference, the RO agreed to obtain a new VA audiometric examination.  

In January 2012, another VA contract audiologist noted the Veteran's reports of continued difficulty hearing conversations and that the disorder affected his daily life and occupation.  However, the record showed that the Veteran had not worked since 2002 because of impairment from certain medications and has been granted a total rating based on individual unemployability for unrelated disabilities effective in August 2009.   On examination, puretone hearing acuity thresholds were measured as 20, 35, 70, and 65 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 10, 20, 65, and 70 decibels at the same frequencies in the left ear.  The average thresholds were 47.5 decibels in the right ear and 41.25 decibels in the left ear.  Speech discrimination scores were 96 percent bilaterally.  The audiologist diagnosed a high frequency sensorineural hearing loss.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level I in the right ear and Level I in the left ear from Table VI.  

The Board concludes that a compensable rating for bilateral hearing loss is not warranted at any time during the period covered by this appeal.  The Board concludes that the Veteran's reports of his difficulties in hearing conversation are competent and credible as they are observable by a person without medical training, were not challenged as exaggerated by examiners, and are consistent with the test results.  The 2007 and 2012 examinations were adequate as the testing was performed by licensed audiologists and included results that were directly applicable to the rating criteria.  As speech recognition tests results were noted by both examiners, the Board concludes that the tests were performed, contrary to the Veteran's recollections.  Application of the bilateral Level I numeric designations on both tests to the Table VII percentage evaluations yield noncompensable ratings.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular hearing loss results in a unique disability that is not addressed by the rating criteria.  The testing criteria provides for higher ratings for test results that show a more several level of disability,  but these higher puretone thresholds and lower speech recognition scores were not shown in objective testing.  The Board considered the Veteran's subjective reports of difficulty hearing conversation, but he did not describe a loss of capacity to communicate at all or to safely operate an automobile or avoid common hazards in the home or community.   There are no clinical records of on-going VA or private treatment to show that the Veteran sought or received hearing aids.  Thus, as the symptoms are not unusual or unique and as the rating criteria adequately contemplates the current level of disability, there is no basis for referral of the case for consideration of an extra-schedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

An increased or staged compensable rating for bilateral hearing loss is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


